Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant's arguments filed 08/09/22 (pages 4-6), regarding claims 1-10, have been fully considered but they are not persuasive.
3.         New amended claims contain the following wordings: “arcuate illuminating unit, outer periphery imaging unit, optical imaging system, slope-illuminating unit, episcopic illuminating unit”.  Applicants argue “the drawing objections are obviated by the amendments to the claims. Similarly, the amendments address the Section112(b) rejections as well. And, in view of the structure more explicitly recited in the claims, the claims can no longer be read on means plus function limitations”.  However, there is no claims describing the structures of the above wordings to overcome the objection/rejections.  In the other words, the objection/rejection are still maintained. 
	Grounds for the rejection of claims are provided below as necessitated by amendment.

Drawings/Specification
4.         The drawings and specification filed on 02/09/21 are objected because some elements in the specification are not described clearly in drawings.   Current claims disclosed “the reference axis of the arcuate illuminating unit extends in a direction parallel to an upper surface of the target and orthogonal to a tangent direction along which an outer periphery end of the illuminated outer peripheral region of the target extends parallel to the upper surface”.  
               a.  According to mathematics, if a line is perpendicular to a surface, that line is perpendicular to all plurality infinite lines on that surface, (or parallel to that surface).  In the other words, there are plurality infinite reference axis in a direction parallel to an upper surface of the target and orthogonal to a tangent direction (for example a tangent direction CI in Applicants’ figures 3A-B).  
                b.  According to the specification, “reference axis SA that extends horizontally along an X-Y plane … reference axis SA not only crosses a tangent direction along which an outer peripheral part UA of the wafer WA as a target extends, but also extends in the X direction that crosses orthogonally the tangent direction and is parallel with the wafer WA upper surface.”, (Application Pub. No. 2021/0231586, [0032]).  
                  Further, according to figure 3A, there are plurality infinite reference axes that extend horizontally along an X-Y plane and extend in the X direction … and is parallel with the wafer WA upper surface.  In the other words, there are plurality infinite axes which are parallel the axis SA, extend horizontally along an X-Y plane, and are parallel with the wafer WA upper surface.  
                c.  According to figure 5, an outer periphery end of the illuminated outer peripheral region of the target contains outer peripheral part UA, flat part AP1, slope part AP2, end surface SA3, sloping surface SA2, sloping part AP2, outer peripheral region AP.  Each of above element has plurality different tangent directions.  In the other words, there are plurality infinite tangent directions to an outer periphery end of the target.   It is not clear what tangent direction that the current claims consider?   
               In conclusion, the claims must point out the specific tangent direction, and the specific reference axis.
              Appropriate correction is required. 

Claim Objections

5.	The disclosure is objected to because of the following informalities: 
            Current claim 1 disclosed “the reference axis of the arcuate illuminating unit extends in a direction parallel to an upper surface of the target and orthogonal to a tangent direction along which an outer periphery end of the illuminated outer peripheral region of the target extends parallel to the upper surface”.  
               a.  According to mathematics, if a line is perpendicular to a surface, that line is perpendicular to all plurality infinite lines on that surface, (or parallel to that surface).  In the other words, there are plurality infinite reference axis in a direction parallel to an upper surface of the target and orthogonal to a tangent direction (for example a tangent direction CI in Applicants’ figures 3A-B).  
                b.  According to the specification, “reference axis SA that extends horizontally along an X-Y plane … reference axis SA not only crosses a tangent direction along which an outer peripheral part UA of the wafer WA as a target extends, but also extends in the X direction that crosses orthogonally the tangent direction and is parallel with the wafer WA upper surface.”, (Application Pub. No. 2021/0231586, [0032]).  
                  According to figure 3A, there are plurality infinite reference axes that extend horizontally along an X-Y plane and extend in the X direction … and is parallel with the wafer WA upper surface.  In the other words, there are plurality infinite axes which are parallel the axis SA, extend horizontally along an X-Y plane, and are parallel with the wafer WA upper surface.  
                c.  According to figure 5, an outer periphery end of the illuminated outer peripheral region of the target contains outer peripheral part UA, flat part AP1, slope part AP2, end surface SA3, sloping surface SA2, sloping part AP2, outer peripheral region AP.  Each of above element has plurality different tangent directions.  In the other words, there are plurality infinite tangent directions to an outer periphery end of the target.   It is not clear what tangent direction that the current claims consider?   
                  For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  
                 “the reference axis of the arcuate illuminating unit extends in a direction parallel to an upper surface of the target and orthogonal to [a] any tangent direction along which [an] any outer periphery end of the illuminated outer peripheral region of the target extends parallel to the upper surface”.  
                 Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.      Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.        Claim 1 disclosed “the reference axis of the arcuate illuminating unit extends in a direction parallel to an upper surface of the target and orthogonal to a tangent direction along which an outer periphery end of the illuminated outer peripheral region of the target extends parallel to the upper surface”.  
               a.  According to mathematics, if a line is perpendicular to a surface, that line is perpendicular to all plurality infinite lines on that surface, (or parallel to that surface).  In the other words, there are plurality infinite reference axis in a direction parallel to an upper surface of the target and orthogonal to a tangent direction (for example a tangent direction CI in Applicants’ figures 3A-B).  
                b.  According to the specification, “reference axis SA that extends horizontally along an X-Y plane … reference axis SA not only crosses a tangent direction along which an outer peripheral part UA of the wafer WA as a target extends, but also extends in the X direction that crosses orthogonally the tangent direction and is parallel with the wafer WA upper surface.”, (Application Pub. No. 2021/0231586, [0032]).  
               According to figure 3A, there are plurality infinite reference axes that extend horizontally along an X-Y plane and extend in the X direction … and is parallel with the wafer WA upper surface.  In the other words, there are plurality infinite axes which are parallel the axis SA, extend horizontally along an X-Y plane, and are parallel with the wafer WA upper surface.  
                c.  According to figure 5, an outer periphery end of the illuminated outer peripheral region of the target contains outer peripheral part UA, flat part AP1, slope part AP2, end surface SA3, sloping surface SA2, sloping part AP2, outer peripheral region AP.  Each of above element has plurality different tangent directions.  In the other words, there are plurality infinite tangent directions to an outer periphery end of the target.   It is not clear what tangent direction that the current claims consider?   
               Therefore, the claims must point out the specific tangent direction, and the specific reference axis.

             Further, the claims 1-10 disclosed “arcuate illuminating unit, outer periphery imaging unit, optical imaging system, slope-illuminating unit, episcopic illuminating unit”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
            Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 9.          For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:
              A tangent direction:  any direction that is tangent to any surface of the end SA1, or UA, or AP, or AP2, or SA2, or SA3, or AP1, of the wafer surface WA in Application’s figure 5.
             A reference axis: any axis that is parallel to the wafer surface WA and extends in X direction.
             An episcopic illuminating unit: any illumination unit such as light source, LED, laser source, irradiator, illuminator, emitter …
             An arcuate illuminating unit: any illumination unit such as light source, a plurality of light sources, LED, a plurality of LED, laser source, irradiator, illuminator, emitter …
            An outer periphery imaging unit: any imaging system such as detector, photodetector, sensor, photosensor, CCD, CMOS … 
             An optical imaging system: any imaging system such as detector, photodetector, sensor, photosensor, CCD, CMOS … 
             An optical imaging system: any imaging system such as detector, photodetector, sensor, photosensor, CCD, CMOS … 
             A slope-illuminating unit: : any imaging system such as detector, photodetector, sensor, photosensor, CCD, CMOS … 
              An episcopic illuminating unit: any illumination unit such as light source, LED, laser source, irradiator, illuminator, emitter …

                Appropriate correction is required. 

CLAIM INTERPRETATION
10.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arcuate illuminating unit, outer periphery imaging unit, optical imaging system, slope-illuminating unit, episcopic illuminating unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An arcuate illuminating unit:  has an arcuate outer shape having a rectangular cross-section, and an arcuate corner part 14a in the inside serves as a light ejection part 14b, (Applicants’ Pub. No. 2021/0231586, [0030]). 
The outer periphery imaging unit: has the optical imaging system 17a and an imaging unit 17b, (Applicants’ Pub. No. 2021/0231586, [0040]). 
The optical imaging system: is not limited to one composed of the line sensor 17c, but it may be composed of a two-dimensional imaging device like a CMOS sensor, (Applicants’ Pub. No. 2021/0231586, [0048]). 
The slope-illuminating unit: has a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes, and a light supplying part for supplying illumination light to the reflecting part, (Applicants’ Pub. No. 2021/0231586, [0012]). 
The episcopic illuminating unit has an optical coupled system 16a and a light supplying part 16b. The coupled optical system 16a has a half mirror 16f for introducing to illumination light L3 to the optical imaging system 17a of the outer periphery imaging unit 12, to allow coaxial episcopic illumination, (Applicants’ Pub. No. 2021/0231586, [0039]). 

                Appropriate correction and amendment to the claims to clarify the meanings definitions of above wordings in the claims is required. 

Claim Rejections - 35 USC § 102

13.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-5, 8-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (U.S. Pub. No. 2008/0030731). Hereafter “Jin”. 
             Regarding Claim 1, Jin teaches
             An arcuate illuminating unit that is arranged along a partial region of a circumference centered on a reference axis, (figures 1, 2, 4, 6, plurality of lights 16 is not different from arcuate illuminating unit. The following figure 6, line AA’ is not different from reference axis SA in figure 3A of current Applications’ drawings) and illuminates a predetermined region on the reference axis, the predetermined region is located at an outer peripheral region of a target, (the following figure 6, line B is not different from a circumference CI in figures 3A-B of current Applications’ drawings); and
            an outer periphery imaging unit that has an optical imaging system, and images the outer peripheral region of the target, (figures 1, 2, 6, imaging system 20 is not different from an outer periphery imaging unit, optic 18 is not different from optical imaging system), wherein 
            the reference axis of the arcuate illuminating unit extends in a direction parallel to an upper surface of the target and orthogonal to [a] any tangent direction along which [an] any outer periphery end of the illuminated outer peripheral region of the target extends parallel to the upper surface, (the following figures 5, 6, line AA’ is not different from reference axis SA in figure 3A of current Applications’ drawings, a plurality light 16 is not different from an arcuate illuminating unit.  Upper surface of substrate 22 is not different from an upper surface of the target.  End G of substrate 22 is not different from the illuminated outer peripheral region.   Please see objections and 112 rejection in paragraphs 4-12 above).

             Regarding Claim 2, Jin teaches the predetermined region on the reference axis corresponds to a place through which a boundary location between a flat part (the following figures 5, 6, line AA’ is not different from reference axis SA in figure 3A of current Applications’ drawings, element D is not different from a boundary location between a flat part) and a sloping part (the following figure 5, element E) outside the flat part, or a vicinity thereof, in the outer peripheral region of the target passes, (figure 5 is not different from the outer peripheral region of the target).

[AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    676
    561
    media_image1.png
    Greyscale


[AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A’)][AltContent: connector][AltContent: textbox (F)][AltContent: textbox (F)][AltContent: connector]
    PNG
    media_image2.png
    300
    281
    media_image2.png
    Greyscale

             Regarding Claim 3, Jin teaches the reference axis of the arcuate illuminating unit extends in parallel to the flat part, (the above figure 5, elements AA’, D).
             Regarding Claim 4, Jin teaches the arcuate illuminating unit is arranged within an angle range of not more than 180° around the reference axis, (the above figures 1, 2, 4, 6, plurality of lights 16 is not different from arcuate illuminating unit, which is arranged within an angle range of not more than 180° around the reference axis AA’).
             Regarding Claim 5, Jin teaches a slope-illuminating unit that illuminate, from an oblique direction, a place through which the outermost sloping part in the outer peripheral region of the target passes, (the above figure 6, light 16 is from an oblique direction with target 22).
             Regarding Claim 8, Jin teaches an episcopic illuminating unit that is built in an optical imaging system of the outer periphery imaging unit and illuminates a flat part in the outer peripheral region of the target, ([0009-0010, 0039-0040].  Please see objections and 112 rejection in paragraphs 4-12 above). 
             Regarding Claim 9, Jin teaches a transport part which turns over the target to a retentive part for supporting the target at an inspection location of an outer periphery inspection unit having the arcuate illuminating unit and the outer periphery imaging unit, (figures 1, 2, 4, 6, plurality of lights 16 is not different from arcuate illuminating unit. [0009-0010, 0039-0040, 0056, 0059]).
             Regarding Claim 10, Jin teaches plural additional inspection units for inspecting an outer periphery of the target with a mechanism different from that of an outer periphery inspection unit having the arcuate illuminating unit and the outer periphery imaging unit, (figures 1, 2, 4, 6, plurality of lights 16 is not different from arcuate illuminating unit.  Optic 18, and imaging system 20 is not different from inspection units for inspecting an outer periphery of the substrate 22).
Claim Rejections - 35 USC § 103
15.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

17.          Claim(s) 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2008/0030731) in view of Maleev et al. (U.S. Pat. No. 2015/0330914). Hereafter “Jin” and “Maleev”.
            Regarding Claim(s) 6, Jin teaches all the limitations of claim 1 as stated above except for the slope-illuminating unit has a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes, and a light supplying part for supplying illumination light to the reflecting part.  Maleev teaches illuminating unit has a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes, and a light supplying part for supplying illumination light to the reflecting part, (Figure 2, elements 201, 206, 106, 108; [031]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jin by having a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes in order to detect wafer edge more efficiently, ([031]).
            Regarding Claim(s) 7, Jin teaches the reflecting part has a light diffusing property, (figure 10, diffuser 12).

Conclusion 
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 4, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877